DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1 the applicant claims the limitation of “an attachment means”, this is being interpreted according to the specification as no structure is associated with this functional language. From pg. 15, the second paragraph discusses Fig 7 as an attachment means which includes the structure of an encasement 24 and straps 25. In light of this description, examiner considers the language attachment means to comprise a strap that may hold the substrate and ceramic elements near a user.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wey (US 20170312539 A1, herein referred to as Wey 2017) and Besner (US 20090312822 A1).
	Regarding claims 1 and 19, Wey 2017 teaches a therapeutic device for attachment to a human or animal body (Abstract), comprising: a flexible substrate (Claim 5), an array of infrared-emitting ceramic elements disposed on or within the substrate [0025] (Fig 1, “array of two (rows) by six (columns) IR-emitting ceramic plates disposed on a substrate”), the array comprising at least a first plurality of infrared-emitting ceramics element (Fig 1, IR-emitting ceramic plates) having a first specific spectral luminance covering the wavelength range of 3-7 um and a first peak wavelength within the range of 3-7 um ([0018], Claim 14, a first group of ceramic elements operates in this range), and at least a second infrared-emitting ceramic element having a second specific spectral luminance covering the wavelength range of 7-14 um and a second peak wavelength within the range of 7-14 um, wherein the first specific spectral luminance is different from the second specific spectral luminance, and wherein the first peak wavelength is different from the second peak wavelength (Claim 14 outlines that a second group of ceramic elements may operate at a different spectral luminance range and peak than the first, however the second group is still within the same spectral range, 3-7 um, as the first group rather than the claimed limitation of 7-14 um; however Table 1 (pg. 3) and paragraphs [0035]-[0039] disclose ceramic compositions Sample-2 and Sample-3 which may have a spectral luminance of 7-11 um and 11-16 um which meet the limitations for the spectral range; paragraphs [0037]-[0039] discuss that the samples 1-3 can further vary the wt. % of the components to achieve different spectral luminance in a range of 7-14 um based on the composition of samples 2 and 3; one of ordinary skill in the art may be motivated to modify the sample composition to operate in spectral range of Sample-2 (7-11 um, which meets the claim limitation) because as stated in para [0039] the output spectrum of sample-2 may be useful for treatment of sprains, muscle spasms, ect.).
	Wey 2017 further teaches and claims wherein the therapeutic array of ceramic elements has a flexible means for attaching to the body, or an “attachment means”. However, examiner has interpreted under 35 USC 112(f) the attachment means of the present invention to comprise a strap, which is not found in Wey 2017. 
	Besner teaches a far infrared treatment device wherein a strap forms an attachment means for the treatment pad may be placed over the body or body part (Figs. 3 &4, show straps/fasteners 118 which form a belt to wrap around a user’s body [0058])and to irradiate the body part with infrared-emitting elements [0059]. 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Wey 2017 with the strap attachment system of Besner because this feature allows for the device to be “secured around the waist of the human user to provide relief from lower back pain” (Abstract) and allows for a “a far infrared heating system that is useful for relaxing muscles, relieving pain, and increasing blood circulation” [0002].  
	Regarding claim 5 and 6, Wey 2017 in view of Besner teach a system of claim 1. Further, Wey 2017 disclosed that the ceramic elements may be press molded into a desired shape, leaving the shape of the heating element open to variation into any shape and size [0028][0029]. Wey 2017 does not teach wherein the elements have a concave structure.
	Besner teaches wherein each infrared-emitting ceramic element includes a concave surface and is oriented such that each concave surface is facing towards the human or animal body part to be treated when the device is attached to the human or animal body part to be treated ([0054][0070][0071] each FIR heating element may be concave and Fig 3 shows these elements 114 facing the body) and wherein the infrared-emitting ceramic element is shaped as a hemisphere, a bowl, or a partial cylinder ([0054][0070][0071] each element may take a cylinder shape, examiner considers that given the disclosure of a cylindrical shape, and a that the surface may be convex in nature, coming to a bowl or partial cylinder shape from the listed shape configurations is a matter of obvious design choice).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Wey 2017 with the concave shaped FIR elements of Besner because the “shape of the FIR heat emitting elements can be selected so that an appropriate amount of heat can be delivered to the user without the elements making the pad uncomfortable for the user to wear due to stiffness and inflexibility” [0070]. 
	Regarding claims 7 and 8, Wey 2017 in view of Besner teach a system of claim 6.  Further, Besner teaches wherein each infrared-emitting ceramic element is shaped as a cylindrical [0054] and may have a concave surface, thus examiner considers that a design using half or third of a cylindrical shape using the interior concave surface as the emitter is disclosed, examiner notes that requirements to the exact size of this shape (tube having a diameter of 2-50 mm and a thickness of 1-20 mm or 1/3-circumference cutout of a 12 mm long cylindrical tube, having an outer diameter of 30 mm and an inner diameter of 15 mm) at obvious to one of ordinary skill in the art as Besner provides that the elements may be modified in shape within reason and in Fig 3, the elements 114 are said to be jade disks 1.5 inches across [0070]; with this scale in mind one of ordinary skill in the art would recognize modifying the elements 114 of Besner to meet the dimensional requirements of claims 7 and 8 would be a matter of design choice. 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Wey 2017 in light of the cylindrical FIR elements of Besner because the “shape of the FIR heat emitting elements can be selected so that an appropriate amount of heat can be delivered to the user without the elements making the pad uncomfortable for the user to wear due to stiffness and inflexibility” [0070]. 
	Regarding claims 11-13, Wey 2017 in view of Besner teach a system of claim 1. Further, Wey 2017 teaches wherein the spectral luminance of the far infrared emitters may range from 3 um to 16 um (Table 1) with peaks for different samples at 4, 8, and 13 um, and further teaches that additional sample may be created with variations in composition [0037] to achieve different spectral properties, thus to achieve the claim limitations of claims 11-13 (different wavelength ranges and peaks for the emitters), one of ordinary skill in the art could, through a process of routine optimization of the sample composition wt. % arrive at the claimed ranges of luminance and peaks (see MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions) and these new peaks and ranges could be beneficial to a user [0038]-[0039] for various applications (different medical treatments). 
	Regarding claims 14-15, Wey 2017 in view of Besner teach a system of claim 1. Further, Wey 2017 teaches wherein each of the infrared-emitting ceramic elements comprise at least one infrared emitting oxide selected from the group consisting of: silicate, alumina, zirconia, sodium monoxide, potassium oxide, ferric oxide, chromic oxide, cobalt oxide, magnesium oxide, lithium oxide, calcium oxide, and titanium oxide (Claim 2)[0034]-[0037] (Table 1) and wherein each of the infrared-emitting ceramic elements further comprise 5-40 wt. % tourmaline [0028].
	Regarding claims 16-18, Wey 2017 in view of Besner teach a system of claim 15. Further, Wey 2017 teaches wherein the components of each ceramic element may be composed of the elements/compounds of claims 14 and 15 [0034] and that the wt. % of these elements may be varied according to desired output [0034]-[0037]; by teaching that the composition of the ceramics may change to suit the application, Wey 2017 teaches the claimed compositions wt. % as one of ordinary skill in the art at the time of invention would be able to arrive at the claimed wt. % of different compounds in the ceramic elements through a process of routine optimization within prior art conditions (similar to the optimizations shown in table 1) in order to create variations of the ceramic element that may have more ideal properties for medical treatment [0038]-[0039].
 	Regarding claim 20, Wey 2017 in view of Besner teach a system of claim 19. Further, Wey 2017 teaches a system further comprising heating the infrared-emitting elements with a heating element to achieve escalated healing effects (Claim 6, Fig 2. a heating element 21, is disposed with the ceramic elements to provide heat to them [0024][0030][0032]).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wey 2017 and Besner (US 20090312822 A1) as applied to claim 1 above, and further in view of Leclerc (US 20070208395 A1). 
 	Regarding claim 2, Wey 2017 in view of Besner teach a system of claim 1, further, Wey 2017 teaches that the substrate should be flexible (Claim 5) but does not disclose a material for the substrate. 
	Leclerc teaches a phototherapeutic radiation applicator  (Abstract) wherein a flexible substrate which the emitters are attached may be rubber or silicon rubber [0019]-[0020]. 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Wey 2017 to make use of Leclerc’s silicone rubber flexible mounting substrate because this modification is an obvious design choice of an art recognized suitable material for a flexible substrate (see MPEP 2144.07 Art Recognized Suitability for an Intended Purpose) and the “devices comprise a plurality of light sources and are flexible such that the devices are adapted to conform to a body surface while providing controlled light distribution” [0003] (in this case the light sources of Leclerc are analogous to the ceramic emitters claimed and by placing these on a flexible substrate the system may conform to body surfaces). 
	Regarding claims 3 and 4, Wey 2017 in view of Besner and Leclerc teach a system of claim 2. Further, Leclerc teaches wherein the flexible substrate is comprised of rubber, and wherein the array of infrared-emitting ceramic elements are embedded within the flexible substrate (Fig 13 A&B [0147] the radiation sources may be embedded into a flexible rubber matrix; in this same manner the ceramic elements may be embedded into a rubber substrate to conform with the body) and wherein each of the infrared-emitting ceramic elements are attached to an exterior surface of the flexible substrate using wires or strings (Fig 1 and 5A and B, [0107] a grouping of components, header, mount and leads, may be place on the flexible substrate and the “radiation source can then be placed, using a die bonder, onto the deposited Kovar, after which wire bonds or soldered welds can be used to attach the radiation sources”, in this same manner the ceramic elements may be attached to the exterior surface of the flexible substrate via wire).
 	It would be obvious to one of ordinary skill in the art at the time of invention to have modified Wey 2017 to make use of Leclerc’s silicone rubber flexible mounting substrate and attaching sources to it because “devices comprise a plurality of light sources and are flexible such that the devices are adapted to conform to a body surface while providing controlled light distribution” [0003] (in this case the light sources of Leclerc are analogous to the ceramic emitters claimed and by placing these on/in a flexible substrate the system may conform to body surfaces).
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wey 2017 and Besner (US 20090312822 A1) as applied to claim 1 above, and further in view of Nusse (US 20180036548 A1).
	Regarding claims 9 and 10, Wey 2017 in view of Besner teach a system of claim 1 but do not teach a reflecting means/layer. Nusse teaches a therapeutic stimulator which comprises a further comprising an infrared reflecting means disposed behind the elements and positioned such that the array of infrared-emitting ceramic elements is positioned between the infrared reflecting means and the human or animal body part to be treated and wherein the infrared reflecting means is a metallic film, sheet, mesh, or coating (Figs 1 and 2; [0011][0031]-[0034][0040] a reflector foil which may be plastic or an aluminum coating/layer [0033] is positioned behind energy sources and facing toward the user to reflect infrared radiation back towards a user). 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the system of Wey 2017 in view of Besner to include a reflecting layer on its flexible substrate because the layer “reflects the infrared radiation R impinging on its surface towards the body B, thus yielding an energy efficient system. [0040]”
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	 York (US 20120089208 A1) discloses a FIR treatment device attached to the user by a strap/belt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        7 May 2022